          Case 2:20-mj-00416-DBP Document 44 Filed 07/14/20 Page 1 of 3



SCOTT KEITH WILSON, Federal Public Defender (#7347)
WOJCIECH NITECKI, Assistant Federal Public Defender (#12187)
KRISTEN R. ANGELOS, Assistant Federal Public Defender (#8314)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060
______________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                             SPEEDY TRIAL DEMAND AND
                                                      OBJECTION TO CONTINUANCE OF
    Plaintiff,                                          SCHEDULING CONFERENCE

  v.

  JACKSON STUART TAMOWSKI                                    Case No. 2:20-mj-416-DBP
  PATTON,

    Defendant.



        Jackson Patton, through counsel of record, hereby asserts his right to a speedy and public

trial under the Sixth Amendment of the Constitution and the Speedy Trial Act, 18 U.S.C. §§

3161-3174. Accordingly, Mr. Patton objects to the continuance of the initial appearance/status

conference currently scheduled for July 17, 2020, in addition to any future continuances

designed to afford the government additional time to indict Mr. Patton. He demands that this

Court set a jury trial instead.

        Mr. Patton has been in detention solely awaiting trial on these charges since June 2, 2020.

Accordingly, his trial must “commence not later than ninety days following” June 2, 2020, the

beginning of his continued pretrial detention. See 18 U.S.C. § 3164(b). This time can only be
           Case 2:20-mj-00416-DBP Document 44 Filed 07/14/20 Page 2 of 3



extended under 18 U.S.C. § 3161(h), which the government requested based on the complex

litigation exclusion in a motion filed on July 10, 2020.

        Defense counsel also believes the government has asked for the exclusion of time under

the complex litigation exclusion pursuant to 18 U.S.C. § 3161(h), because the statute requires

that an information or indictment, charging an individual with the commission of an offense, be

filed within 30 days, with an additional 30 day extension allowed if the grand jury has not been

in session (for a total of 60 days). 18 U.S.C. § 3161(b).

        While the defense is presently working on a response opposing the government’s Motion

to Exclude Time under Speedy Trial Act filed on July 10, it suffices to say for the purposes of

this pleading, that the government’s reliance on United States v. Clark, 717 F.3d 790 (10th Cir.

2013), is misplaced. In Clark, defendant was charged with 21 counts of conspiracy to commit

securities fraud, wire fraud, and money laundering. Clark, 717 F.3d. at 798. Accordingly, “the

massive pending discovery and complex legal issues presented[,]” warranted the “complex”

designation under 18 U.S.C. § 3161(h)(7)(B)(ii). Id. at 821. In contrast, the charge in this case

has three elements and the act was captured on video. No amount of video or news footage from

before or after the incident will change that. In other words, the government’s motion is an

attempt to circumvent the strict time constraints of the Speedy Trial Act, at a time where it can

neither indict the defendant nor give him a jury trial because of the COVID-19 pandemic. 1

         The Sixth Amendment of the Constitution guarantees the accused “the right to a speedy.

. . trial[.]” U.S. Const. amend. VI. This means a defendant is entitled to a trial without a lengthy

and unwarranted delay. Barker v. Wingo, 407 U.S. 514, 530-31 (1972) (quotations omitted).



1
 Defense counsel would also note that this Court ordered the government to produce discovery to the defense on
June 18, 2020. As of this filing, the government has not produced any discovery, with the exception of sharing one
video with the defense after the preliminary hearing.

                                                         2
         Case 2:20-mj-00416-DBP Document 44 Filed 07/14/20 Page 3 of 3



Mr. Patton has been in custody since June 2, and he remains continuously detained without a trial

despite his three motions for pretrial release on conditions. Accordingly, he objects to the

continuance of the scheduling conference and demands to have a jury trial set no more than 90

days from June 2, 2020, the day of his detention on these charges.

                                                     DATED this 14th day of July, 2020.

                                                     /s/ Wojciech Nitecki
                                                     WOJCIECH NITECKI
                                                     Assistant Federal Public Defender

                                                     /s/ Kristen R. Angelos
                                                     KRISTEN R. ANGELOS
                                                     Assistant Federal Public Defender




                                                 3
